NON-FINAL REJECTION (REISSUE OF U.S. PATENT 9,858,969)
TABLE OF CONTENTS

I. ACKNOWLEDGEMENTS	2
II. REISSUE PROCEDURAL REMINDERS	3
III. OTHER PROCEEDINGS	4
IV. PRELIMINARY AMENDMENT	4
V. STATUS OF CLAIMS	4
VI. PRIORITY AND AIA  STATUS	5
VII. DOCUMENTS CITED HEREIN	5
VIII. APPLICATION DATA SHEET/FILING RECEIPT	6
IX. SPECIFICATION	7
X. DRAWINGS	7
XI. CLAIM INTERPRETATION	8
XII. CLAIM OBJECTIONS – IMPROPER CLAIM MARKUPS	11
XIII. CLAIM OBJECTIONS – MINOR INFORMALITIES	12
XIV. CLAIM REJECTIONS – 35 USC § 251 (DEFECTIVE DECLARATION)	12
XV. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)	13
XVI. CONCLUSION	21


I. ACKNOWLEDGEMENTS
 	This non-final Office action addresses U.S. reissue application No. 16/666,226 (“Instant Application”).  Based upon a review of the instant application, the actual filing date is October 28, 2019 (“Actual Filing Date”). 
 	The Instant Application is a broadening reissue application of U.S. Patent No. 9,858,969 (“Patent Under Reissue”) titled “VIDEO RECORDING AND EDITING SYSTEM.” The Patent Under Reissue was filed on January 29, 2016 and assigned by the Office non-provisional U.S. 


II. REISSUE PROCEDURAL REMINDERS
	Disclosure of other proceedings. Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
 	Disclosure of material information. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
 	These disclosure obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.” 
 	

III. OTHER PROCEEDINGS
 	Based upon Applicants’ statements as set forth in the Instant Application and the Examiner's independent review of the Patent Under Reissue itself and its prosecution history, the Examiner cannot locate ongoing litigation, previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction regarding the Patent Under Reissue. 
 	The following concurrent proceeding involving the Patent Under Reissue has been found: 
 	Reissue application serial no. 16/288,113, filed February 28, 2019.


IV. PRELIMINARY AMENDMENT
 	The Instant Application contains a preliminary amendment that has been entered. The Preliminary Claim Amendments cancel claims 1-6 and add new claims 7-19.


V. STATUS OF CLAIMS
 	Claims 7-19 are currently pending (“Pending Claims”).
 	Claims 7-19 are currently examined (“Examined Claims”).
Regarding the Examined Claims and as a result of this Office action:
 	Claims 7-19 are objected to for improper markups (see Section XII below).
 	Claims 7 and 14 are objected to for grammatical errors (see Section XIII below).
 	Claims 7-19 are rejected under 35 U.S.C. § 251 due to a defective reissue declaration (see Section XIV below).
	Claims 7-19 are rejected under 35 U.S.C. § 103 (see Section XV below).
 	VI. PRIORITY AND AIA  STATUS
 	Domestic Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is a claim for benefit of domestic priority under 35 U.S.C. §§ 120 or 119(e) to provisional application control nos. 62/237,143 and 62/109,430 (“Provisional Applications”). To the extent the disclosures of the Provisional Applications support the Pending Claims under 35 U.S.C. § 112, the supported claims receive benefit of an effective date of October 5, 2015 or January 29, 2015, which are the filing dates of the Provisional Applications. 
	Foreign Priority. Based upon a review of the Instant Application and the Patent Under Reissue, the Examiner finds that in the Instant Application there is not a claim for benefit of foreign priority under 35 U.S.C. §§ 119(a)-(d).
 	AIA  Status. Because the instant application contains a claim having an effective date on or after March 16, 2013, the America Invents Act First Inventor to File (“AIA -FITF”) provisions apply. See 35 U.S.C. § 100 (note). 


VII. DOCUMENTS CITED HEREIN
 	U.S. Patent 8,942,533 (“Wiklof”);
 	U.S. Patent 6,597,375 (“Yawitz”); and
	U.S. Patent Application Publication 2013/0307792 (“Andres”).
 	Prior art made of record and considered pertinent to Applicant’s disclosure but not relied upon herein is listed on the attached document titled “Notice of Reference Cited” (PTO-892).  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.


VIII. APPLICATION DATA SHEET/FILING RECEIPT
	The Applicant Data Sheet filed with the present reissue application on October 28, 2019 (hereinafter the “October 2019 ADS”) is objected to because it does not contain the proper Domestic Benefit information.  The October 2019 ADS should recite that the present applications is both (1) a “reissued of” the Non-Provisional Application 15/011,421 and (2) a “continuation of” the parent reissue application 16/288,113, in addition to the other information.  Furthermore, in the first line of the Domestic Benefit section, the Prior Application Status should be “Patented.”
 	Examiner notes the October 2019 ADS is otherwise proper.  Examiner suggests using the Corrected WebADS to correct the domestic priority to the June 2014 ADS.1
 	The Filing Receipt mailed May 13, 2020, reflects the proper domestic priority information so Applicant need not submit a request for a corrected filing receipt. 





IX. SPECIFICATION
 	37 C.F.R. § 1.173(d) states:
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
 	(1) The matter to be omitted by reissue must be enclosed in brackets; and 
 	(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added.

 	The amendments to the specification are improper because they include strikethroughs instead of brackets for matter to be removed. All matter to be added or deleted by reissue must be indicated by underlining and bracketing, respectively, in accordance with Rule 173(d). Appropriate correction is required.


X. DRAWINGS
 	The drawings are objected to under 37 C.F.R. § 1.83(a).  
 	Column 10:10-27 of the Patent Under Reissue describes thumbnail images 502 in FIG. 5A, however, the figure does not include a reference to element 502. 
 	Applicant should either: (a) amend FIG. 5A to include a reference to element 502, or (b) remove all mentions of element 502 from the specification. 
 	If Applicant chooses to amend the figure, a corrected drawing sheet in compliance with 37 C.F.R. § 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. Furthermore, all changes to the drawings must comply with 37 C.F.R. § 1.173(b)(3) and (g). The objection to the drawings will not be held in abeyance.

 	Furthermore, Applicant is respectfully requested to review the remaining figures and the specification to ensure there are no other errors or omissions in relation to the drawings.


XI. CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B):
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]

Based upon a review of the Patent Under Reissue, the Examiner concludes that independent claims 7 and 14 recites a computer-implemented element (i.e., a controller) operative to execute a set of functions (i.e., store, display, and recording). This structure-plus-function element, however, does not invoke § 112(f) because the set of functions recited in claims 7 and 14 each represent an algorithm for storing video frames captured before and after activation of a record button. Since the algorithm is manifested in the claims, the element is interpreted according to the broadest reasonable interpretation, rather than § 112(f).


XII. CLAIM OBJECTIONS – IMPROPER CLAIM MARKUPS
 	37 C.F.R. § 1.173(d) states:
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
 	(1) The matter to be omitted by reissue must be enclosed in brackets; and 
 	(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added.

 	Based upon a review of the Preliminary Claim Amendments, the Preliminary Remarks, and in light of 37 C.F.R. § 1.173(d), the Examiner finds new claims 7-19 are improperly marked up. All matter to be added or deleted by reissue must be indicated by underlining and bracketing, respectively, in accordance with Rule 173(d). Furthermore, all changes must be made in respect to the claim language appearing in the Patent Under Reissue. Appropriate correction is required.
 	For new claims, the entirety of the claims should be underlined. See MPEP § 1453(V)(D).


XIII. CLAIM OBJECTIONS – MINOR INFORMALITIES
 	Claims 7 and 14 are objected to due to grammatical errors. “upon activation of the record button, recording …” should be “upon activation of a record button, record …”
	 

XIV. CLAIM REJECTIONS – 35 USC § 251 (DEFECTIVE DECLARATION)
 	For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Claims 7-19 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.
The reissue declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  
Specifically, this Instant Application is a broadening reissue application, but the declaration filed October 28, 2019, does not identify at least one claim that has been broadened and how such claim(s) are broader in respect to originally patented claim(s).
Appropriate correction is required. See 37 CFR § 1.175 and MPEP § 1414.


XV. CLAIM REJECTIONS – 35 USC § 103 (OBVIOUSNESS)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 7-9, 12-16, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Wiklof (U.S. 8,942,533) in view of Yawitz (U.S. 6,597,375).

	Regarding claim 7, Wiklof discloses an image recording system (FIGS. 2, 3, and 5) comprising: 
 	a camera sensor (104);
 	a controller (202) in communication with the camera sensor; 
 	a memory (108) in communication with the controller, which is configured to:
 	 	store a plurality of frames from the camera sensor (columns 5:35-40 and 7:5-27 – captured video frames are stored in provisional memory); 
 	 	display a user interface including a record button (column 5:32-46 – the human interface displays a shutter button); and 
 	 	upon activation of the record button, recording a subset of the plurality of frames before and after activation (columns 5:32-36 and 7:27-48 – when the user activates the shutter button to enter the permanent recording mode, the pre-captured provisional video frames are recorded in permanent memory along with video frames captured after the activation of the permanent recording mode; see also FIG. 6), 
 	the subset of frames including a selected frame (column 7:32-38 – pressing the shutter button acts as a command to capture the current image (“selected frame”), which is accompanied by an earlier and later series of images).

 	Wiklof’s system is operative to execute an algorithm (i.e., FIG. 6) that provides retrospective capture of images before the pressing of a shutter button. By all accounts, the algorithm is implemented via software that is executed by the controller 202, however, Wiklof does not appear to expressly disclose the memory includes an image recording application that, when executed by the controller, causes the controller to executed the claimed functions.
 	Yawitz discloses a video editing system in which a graphical user interface is used for adjusting the starting and ending points of a video sequence. Yawitz’s video editing procedure is implemented by a computer 14 that executes a video editing program 12 stored in memory (see columns 3:5-10), for example, a computer program tangibly embodied in a computer readable storage device (see column 4:53-60).
 	It would have been obvious at the time the invention was made to modify Wiklof by the teachings of Yawitz to achieve the claimed invention by including, in memory, an image recording application (i.e., a program) that is executed by the controller in order to execute the claimed functions since Yawitz establishes that a software program stored in memory was a conventional means for providing instructions for a computing device to execute video processing methods.   
 	The obviousness of adapting Wiklof’s system to have the controller execute an application stored in memory, as claimed, is supported at least by KSR rationales (A), (C), and (D). See MPEP § 2143(III).

	Regarding claim 8, the combination of Wiklof and Yawitz teaches the image recording system of claim 7, wherein the image recording application further causes the controller to:
 	display a further user interface that enables the user to substitute one of the recorded frames for the selected frame.
 	Wiklof does not appear to teach enabling the user to substitute one of the recorded frames for the selected frame, i.e., the “current image” that is captured when the user presses the shutter button.
 	Yawitz discloses a video editing system in which a graphical user interface is used for adjusting the starting and ending points of a video sequence. In particular, Yawitz provides a user interface (shown in FIG. 2) that enables a user to adjust the starting frame of a video sequence. 
 	It would have been obvious to those skilled in the art to achieve the claimed invention by modifying Wiklof by the teachings of Yawitz to display a user interface that enables the user to substitute one of the recorded frames for the selected frame since Yawitz teaches that it was conventional to permit a user to arbitrarily select the beginning frame of a video sequence so as to trim the sequence to a desired length. 
	The obviousness of adapting Wiklof’s system to display a further user interface that enables the substitution of the selected frame, as claimed, is supported at least by KSR rationales (A), (C), and (D). See MPEP § 2143(III).

 	Regarding claim 9, the combination of Wiklof and Yawitz teaches the image recording system of claim 8, wherein the further user interface includes a frame selection element comprising a scrollable series of the subset of frames to permit the user to scroll linearly along the subset of frames, and wherein the substitution of one of the recorded frames for the selected frame comprises receiving a selection from the scrollable series of the subset of frames (see FIG. 2 of Yawitz – the user can scroll along a subset of frames to select a starting frame that replaces the previous starting frame).

 	Regarding claim 12, the combination of Wiklof and Yawitz teaches the image recording system of claim 7, wherein the controller is configured to select the selected frame (i.e., when the shutter button is pressed by the user of Wiklof’s system, the controller executes a command to capture the current image, thereby designating the current image as the selected frame).

 	Regarding claim 13, the combination of Wiklof and Yawitz teaches the image recording system of claim 7, wherein the selected frame is stored in the memory in communication with the controller (see 612, FIG. 6 of Wiklof and column 7:28-48 – the selected frame is copied to permanent memory upon the user pressing a shutter button).

 	Regarding claim 14, Wiklof discloses an image recording system (FIGS. 2, 3, nad 5) comprising: 
 	a camera sensor (104);
 	a controller (202) in communication with the camera sensor; 
 	a memory (108) in communication with the controller, which is configured to:
 	 	continuously store a plurality of frames from the camera sensor in a temporary file storage arrangement (columns 5:35-40 and 7:5-27 – captured video frames are continuously stored in provisional memory);
 		display a user interface including a record button (column 5:32-46 – the human interface displays a shutter button); and 
 		upon activation of the record button, recording a subset of the plurality of frames before and after activation (columns 5:32-36 and 7:27-48 – when the user activates the shutter button to enter the permanent recording mode, the pre-captured provisional video frames are recorded in permanent memory along with video frames captured after the activation of the permanent recording mode; see also FIG. 6),
 		the subset of frames including a selected frame (column 7:32-38 – pressing the shutter button acts as a command to capture the current image (“selected frame”), which is accompanied by an earlier and later series of images).

	Wiklof’s system is operative to execute an algorithm (i.e., FIG. 6) that provides retrospective capture of images before the pressing of a shutter button. By all accounts, the algorithm is implemented via software that is executed by the controller 202, however, Wiklof does not appear to expressly disclose the memory includes an image recording application that, when executed by the controller, causes the controller to executed the claimed functions.
 	Yawitz discloses a video editing system in which a graphical user interface is used for adjusting the starting and ending points of a video sequence. Yawitz’s video editing procedure is implemented by a computer 14 that executes a video editing program 12 stored in memory (see columns 3:5-10), for example, a computer program tangibly embodied in a computer readable storage device (see column 4:53-60).
 	It would have been obvious at the time the invention was made to modify Wiklof by the teachings of Yawitz to achieve the claimed invention by including, in memory, an image recording application (i.e., a program) that is executed by the controller in order to execute the claimed functions since Yawitz establishes that a software program stored in memory was a conventional means for providing instructions for a computing device to execute video processing methods.   
	The obviousness of adapting Wiklof’s system to have the controller execute an application stored in memory, as claimed, is supported at least by KSR rationales (A), (C), and (D). See MPEP § 2143 (III).
 	Regarding claim 15, the combination of Wiklof and Yawitz teaches the image recording system of claim 14, wherein the image recording application further causes the controller to:
 	display a further user interface that enables the user to substitute one of the recorded frames for the selected frame.
	Wiklof does not appear to teach enabling the user to substitute one of the recorded frames for the selected frame, i.e., the “current image” that is captured when the user presses the shutter button.
 	Yawitz discloses a video editing system in which a graphical user interface is used for adjusting the starting and ending points of a video sequence. In particular, Yawitz provides a user interface (shown in FIG. 2) that enables a user to adjust the starting frame of a video sequence. 
 	It would have been obvious to those skilled in the art to achieve the claimed invention by modifying Wiklof by the teachings of Yawitz to display a user interface that enables the user to substitute one of the recorded frames for the selected frame since Yawitz teaches that it was conventional to permit a user to arbitrarily select the beginning frame of a video sequence so as to trim the sequence to a desired length. 
	The obviousness of adapting Wiklof’s system to display a further user interface that enables the substitution of the selected frame, as claimed, is supported at least by KSR rationales (A), (C), and (D). See MPEP § 2143(III).

	Regarding claim 16, the combination of Wiklof and Yawitz teaches the image recording system of claim 15, wherein the further user interface includes a frame selection element comprising a scrollable series of the subset of frames to permit the user to scroll linearly along the subset of frames, and wherein the substitution of one of the recorded frames for the selected frame comprises receiving a selection via a scroll gesture along the scrollable series of the subset of frames (see FIG. 2 of Yawitz – the user can scroll along a subset of frames to select a starting frame that replaces the previous starting frame).

	Regarding claim 19, the combination of Wiklof and Yawitz teaches the image recording system of claim 14, wherein the controller is configured to select the selected frame (i.e., when the shutter button is pressed by the user of Wiklof’s system, the controller executes a command to capture the current image, thereby designating the current image as the selected frame).


 	Claims 10, 11, 17, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Wiklof (U.S. 8,942,533), Yawitz (U.S. 6,597,375), and Andres (U.S. 2013/0307792)

 	Regarding claim 10, the combination of Wiklof and Yawitz teaches the image recording system of claim 9, but does not appear to teach the step of receiving a selection from the scrollable series of the subset of frames comprises receiving a selection through a scroll gesture.
 	Andres discloses a system for using gesture touch inputs for controlling video on a touchsreen. In particular, Andres teaches that the screen of the mobile phone can be touch-sensitive and operative to detect a user’s touchscreen gestures, such as swipes, and to permit linear scrolling through a sequence of images (see FIGS. 1 and 2).
 	It would have been obvious at the time the invention was made to modify the teachings of Wiklof and Yawitz by Andres to achieve the claimed invention by receiving a selection through a scroll gesture since Andres teaches that it was conventional to scroll through video frames using swipe gestures on a touchscreen (as opposed to using a pointing device or the like).
	The obviousness of adapting Wiklof’s system to receive a selection through a scroll gesture, as claimed, is supported at least by KSR rationales (A), (C), and (D). See MPEP § 2143(III).

 	Regarding claim 11, the combination of Wiklof, Yawitz, and Andres teaches the image recording system of claim 9, wherein the frame selection element is a frame selection bar (see, e.g., FIG. 2 of Yawitz).

	Regarding claim 17, the combination of Wiklof and Yawitz teaches the image recording system of claim 16, but does not appear to teach the step of receiving a selection from the scrollable series of the subset of frames comprises receiving a selection through a scroll gesture.
	Andres discloses a system for using gesture touch inputs for controlling video on a touchsreen. In particular, Andres teaches that the screen of the mobile phone can be touch-sensitive and operative to detect a user’s touchscreen gestures, such as swipes, and to permit linear scrolling through a sequence of images (see FIGS. 1 and 2).
 	It would have been obvious at the time the invention was made to modify the teachings of Wiklof and Yawitz by Andres to achieve the claimed invention by receiving a selection through a scroll gesture since Andres teaches that it was conventional to scroll through video frames using swipe gestures on a touchscreen (as opposed to using a pointing device or the like).
	The obviousness of adapting Wiklof’s system to receive a selection through a scroll gesture, as claimed, is supported at least by KSR rationales (A), (C), and (D). See MPEP § 2143(III).

	Regarding claim 18, the combination of Wiklof, Yawitz, and Andres teaches the image recording system of claim 16, wherein the frame selection element is a frame selection bar (see, e.g., FIG. 2 of Yawitz).


XVI. CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Colin LaRose whose telephone number is 571-272-7423.  
 	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached at 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        





Conferees:
/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 http://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf